                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                 CR 18-6-GF-BMM

              Plaintiff,
                                           ORDER
        vs.

 SHALE DEAN BRANDT,

              Defendant.


      The United States has moved the Court for an Order amending its judgment

in the above case because of a clerical error. The United States seeks the change of

paragraph 15 of the Special Conditions of Supervision to add a restitution payment

to an additional victim who was omitted from the Judgment, and to clarify

payment instructions. Good cause showing,

      IT IS HEREBY ORDERED that the Government’s motion is granted. The

restitution payment to the victim in the Tara series shall be decreased by

$3,000.00, and a restitution payment to the victim in the TightsnGold series shall

be added in the amount of $3,000.00. The restitution ordered for the victims in the

Sweet Sugar series shall be unchanged.




                                          1
      IT IS FURTHER ORDERED that the disbursement instructions proposed by

the Government shall be included in paragraph 15 of the Amended Judgment.

      DATED this 27th day of November, 2019.




                                      2
